Title: To George Washington from James McHenry, 28 December 1798
From: McHenry, James
To: Washington, George



Dear Sir.
Philad. 28 Decr 1798.

I received two letters from you on your route home respecting my young freind Mr Custis, and one under date of the 16th inst. written at Susquehannah.
Your ideas relative to the distribution of the general officers and

their respective duties and commands correspond perfectly with my own. I hope no untoward circumstance will intervene to prevent their being carried into execution, and that I shall in a little while have more leisure to write to you than has been of late in my power.
On the 24 inst. I made my report to the President on the military points, proper for the consideration of Congress. This report will be laid before Congress by Message. I have freely used in it the matter with which you furnished me, and fortified it with your name. I have also added other objects important according to my views, and intitled to attention.
The nominations I expected this morning would have been ready to send to the Senate at furthest on monday. I am, now not clear they will go in so soon. The President directed me to submit copies of the list, to the heads of Departments. Two of these gentlemen have made no report. I find that several, who have been named from the Eastward for certain grades who expected higher will not accept, and that there are a few others on the list who do not deserve to be appointed. I shall propose not to name any persons in the room of those left out, at this moment, to give time to further investigate characters and obtain information.
I shewed your letter relative to Col. Smith to the President—and sent a copy of it to Smith. I shall as soon as it can be spared from this quarter forward you his answer. The pith of it is, that in the agitation of his mind he brought a certain deed with others from Mr Wm Constables house to Col. Troop’s office, where the business between him & Majr Burrow was transacted, that the mistake was soon discovered and as soon rectified. That it was impossible he could have intended a deception, the mortgage in question being on record &c.
Upon a deliberate weighing of all circumstances as they may affect the public concerns, it may be expedient his name should be presented to the Senate, Something must be yeilded to obtain harmony, and yet I do not know that this will secure it. If presented I think he will be appointed.
I reced yesterday a letter from Col. Lear of the 24 with sundry papers. Will you request him to examine the old papers and see if any of the confidential letters inclosed to you are yet to be returned. Yours affectionately

James McHenry

